DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 8/11/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/728,472, filed on 10/27/2020.
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 4-16 in the reply filed on 8/11/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-3 directed to an invention non-elected without traverse.  Accordingly, claims 1-3 have been cancelled.

Information Disclosure Statement
The IDS filed 5/26/2020 has been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ying Chen on 12/1/2021.
The application has been amended as follows: 
a.	Cancel claims 1-3.

Allowable Subject Matter
Claims 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4, the prior art of the record does not anticipate or make obvious the applicant’s poling apparatus as claimed 5/3/2020.
Zhong et al., US PGPub 2018/0198055 A1, serves as the closest reference to the instant application.  Fig. 9D shows a substrate support that rotates and moves laterally in the x-y directions [0074]. With a ground electrode [0065] and traditional masks [0095].
	Zhong et al., fails to show the use of the shadow mask and further teaches away from using a shadow mask [0089].  Additionally it is silent with respect to the z-elevator below the poling source and the grounding cable which has a portion that is exposed at a top of the Z-elevator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812